This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                          Isaiah C. DEAN
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 202000130

                        Decided: 25 November 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              John P. Norman

 Sentence adjudged 27 February 2020 by a general court-martial
 convened at Marine Corps Base Camp Pendleton, California, consist-
 ing of a military judge sitting alone. Sentence in the Entry of Judg-
 ment: reduction to E-1, confinement for 24 months, and a dishonorable
 discharge.

                           For Appellant:
          Lieutenant Commander W. Scott Stoebner, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
                United States v. Dean, NMCCA No. 202000130
                             Opinion of the Court

                           _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED. 1


                                  FOR THE COURT:




                                  RODGER A. DREW, JR.
                                  Clerk of Court




   1  We note that, as the result of an apparent scrivener’s error, the “flapped”
referral blocks for both the charge sheet preferred on 26 August 2019 and the charge
sheet preferred on 16 September 2019 were transposed. Because we can discern no
prejudice to Appellant, no corrective action is necessary.


                                         2